Case 1:20-cv-06516-VM Document 63-2 Filed 09/27/20 Page 1 of 16




                  July 10, 2020
Case 1:20-cv-06516-VM Document 63-2 Filed 09/27/20 Page 2 of 16




                                           AVP Telepresence – July 10, 2020
Case 1:20-cv-06516-VM Document 63-2 Filed 09/27/20 Page 3 of 16




                                           AVP Telepresence – July 10, 2020
Case 1:20-cv-06516-VM Document 63-2 Filed 09/27/20 Page 4 of 16




                                           AVP Telepresence – July 10, 2020
Case 1:20-cv-06516-VM Document 63-2 Filed 09/27/20 Page 5 of 16




                                           AVP Telepresence – July 10, 2020
Case 1:20-cv-06516-VM Document 63-2 Filed 09/27/20 Page 6 of 16




                                           AVP Telepresence – July 10, 2020
Case 1:20-cv-06516-VM Document 63-2 Filed 09/27/20 Page 7 of 16




                                           AVP Telepresence – July 10, 2020
Case 1:20-cv-06516-VM Document 63-2 Filed 09/27/20 Page 8 of 16




                                           AVP Telepresence – July 10, 2020
Case 1:20-cv-06516-VM Document 63-2 Filed 09/27/20 Page 9 of 16




                                           AVP Telepresence – July 10, 2020
           Case 1:20-cv-06516-VM Document 63-2 Filed 09/27/20 Page 10 of 16




                                                       AVP Telepresence – July 10, 2020


Unauthorized Extra Trips and Late Trips
  • Effective July 13 all extra trips and Postal
    caused late trips are unauthorized
    contractual commitments
           Case 1:20-cv-06516-VM Document 63-2 Filed 09/27/20 Page 11 of 16




                                                       AVP Telepresence – July 10, 2020


Unauthorized Extra Trips and Late Trips
  • Follow Management Instruction MI SP-G4-2006-2
  • Area Vice President is the ratifying official and
    must ratify and submit to COO
  • Area Vice President will call COO daily if extra
    trips or late trips occur the prior day to discuss
    next steps
                 Case 1:20-cv-06516-VM Document 63-2 Filed 09/27/20 Page 12 of 16




                                                             AVP Telepresence – July 10, 2020




B = Belief that change is achievable and confidence we can make it so
C = Courage to act in the presence of fear and to take risks
M = Message saturation so everyone understands why the change needs to happen
    and their role, responsibility & expectation
D = Dissatisfaction with the status quo
V = Vision of what is possible
F = First intentional action steps
R = Resistance to change
           Case 1:20-cv-06516-VM Document 63-2 Filed 09/27/20 Page 13 of 16




                                                       AVP Telepresence – July 10, 2020


Surrender Our Resistance
  • Fear of failure
  • Fear of repercussions and personal impacts
  • Fear of making the wrong decision
  • Fear of the unknown
  • Fear that the new way may not be better
           Case 1:20-cv-06516-VM Document 63-2 Filed 09/27/20 Page 14 of 16




                                                       AVP Telepresence – July 10, 2020


Surrender Our Resistance
  • No obvious need
  • Loss of control
  • Closed mindedness
  • Unwillingness to learn
  • Concern about support systems
  • Creatures of habit
Case 1:20-cv-06516-VM Document 63-2 Filed 09/27/20 Page 15 of 16




                                            AVP Telepresence – July 10, 2020




                  Simon Storey
Vice President Employee Resource Management




                                                                          15
                    Case 1:20-cv-06516-VM Document 63-2 Filed 09/27/20 Page 16 of 16




                                                                AVP Telepresence – July 10, 2020

COVID-19 Areas of Focus

  •   Reinforce social distancing and
      proper use of face coverings

  •   Ensure social distancing signage is
      prominently displayed in all facilities

  •   Face covering orders by jurisdiction
      – now available on Playbook tab

  •   Pulse Report and key metrics
